Case 2:18-cr-00614-JS-GRB Document 47-1 Filed 03/11/19 Page 1 of 4 PageID #: 196



 SLR:LDM:MMO
 F.#2018R00843

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                          ORDER OF FORFEITURE

        - against -                                18-CR-614 (JS)

 JEFFREY MILLER,

                          Defendant.

 – – – – – – – – – – – – – – – – –X

               WHEREAS, on or about February 26, 2019, JEFFREY MILLER (the

 “defendant”), entered a plea of guilty to the offenses charged in Counts One and Two of the

 above-captioned Indictment, charging violations of 18 U.S.C. §§ 371 and 1349, respectively;

 and

               WHEREAS, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),

 the defendant has consented to the entry of a forfeiture money judgment in the amount of two

 hundred eighty-eight thousand six hundred forty-five dollars and zero cents ($288,645.00)

 (the “Forfeiture Money Judgment”), as any property, real or personal, constituting, or derived

 from, proceeds obtained directly or indirectly as a result of the defendant’s violations of 18

 U.S.C. §§ 371 and 1349, and/or as substitute assets, pursuant to 21 U.S.C. § 853(p).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

 and between the United States and the defendant as follows:
Case 2:18-cr-00614-JS-GRB Document 47-1 Filed 03/11/19 Page 2 of 4 PageID #: 197



               1.      The defendant shall forfeit to the United States the full amount of the

 Forfeiture Money Judgment, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c) and

 21 U.S.C. § 853(p).

               2.      All payments made towards the Forfeiture Money Judgment shall be

 made by a money order, or a certified or official bank check, payable to “U.S. Marshals

 Service” with the criminal docket number noted on the face of the check. The defendant

 shall cause said check(s) to be delivered by overnight mail to Assistant United States

 Attorney Madeline O’Connor, United States Attorney’s Office, Eastern District of New

 York, 610 Federal Plaza, Central Islip, New York 11722. The Forfeiture Money Judgment

 shall be paid in full 30 days before the date of the defendant’s sentencing (the “Due Date”).

               3.      Upon entry of this Order of Forfeiture (“Order”), the United States

 Attorney General or his designee is authorized to conduct any proper discovery in

 accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

 to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

 Court’s entry of the judgment of conviction.

               4.      The defendant shall not file or interpose any claim or assist others to

 file or interpose any claim to any property against which the government seeks to execute the

 Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

 shall fully assist the government in effectuating the payment of the Forfeiture Money

 Judgment. If the Forfeiture Money Judgment is not received as provided above, the

 defendant shall forfeit any other property of his up to the value of the outstanding balance,

 pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of 21

 U.S.C. § 853(p)(1)(A)-(E) have been met.
 United States v. Jeffrey Miller, 18-CR-614 (JS)
 Order of Forfeiture                                                                      Page 2
Case 2:18-cr-00614-JS-GRB Document 47-1 Filed 03/11/19 Page 3 of 4 PageID #: 198



                5.     The defendant knowingly and voluntarily waives his right to any

 required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

 including notice set forth in an indictment or information. In addition, the defendant

 knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said

 monies and/or properties, and waives all constitutional, legal and equitable defenses to the

 forfeiture of said monies and/or properties, including, but not limited to, any defenses based

 on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

 statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

 of excessive fines.

                6.     The entry and payment of the Forfeiture Money Judgment is not to be

 considered a payment of a fine, penalty, restitution loss amount or a payment of any income

 taxes that may be due, and shall survive bankruptcy.

                7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

 become final as to the defendant at the time of sentencing and shall be made part of the

 defendant’s sentence and included in the judgment of conviction. This Order shall become

 the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the

 monies and/or properties forfeited herein shall be forfeited to the United States for

 disposition in accordance with the law.

                8.     This Order shall be binding upon the defendant and the successors,

 administrators, heirs, assigns and transferees of the defendant, and shall survive the

 bankruptcy of any of them.

                9.     This Order shall be final and binding only upon the Court’s “so

 ordering” of the Order.
 United States v. Jeffrey Miller, 18-CR-614 (JS)
 Order of Forfeiture                                                                        Page 3
Case 2:18-cr-00614-JS-GRB Document 47-1 Filed 03/11/19 Page 4 of 4 PageID #: 199



               10.    The Court shall retain jurisdiction over this action to enforce

 compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

 Crim. P. 32.2(e).

               11.    The Clerk of the Court is directed to send, by inter-office mail, five (5)

 certified copies of this executed Order to the United States Attorney’s Office, Eastern

 District of New York, Attn: Kristen Lake, FSA Paralegal, 610 Federal Plaza, Central Islip,

 New York 11722.

 Dated: Central Islip, New York
        _____________, 2019

                                                SO ORDERED:


                                                ____________________________________
                                                HONORABLE JOANNA SEYBERT
                                                UNITED STATES DISTRICT JUDGE
                                                EASTERN DISTRICT OF NEW YORK




 United States v. Jeffrey Miller, 18-CR-614 (JS)
 Order of Forfeiture                                                                       Page 4
